People v Oliver (2018 NY Slip Op 04884)





People v Oliver


2018 NY Slip Op 04884


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


734 KA 16-00345

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vERIC OLIVER, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (NIKKI KOWALSKI OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered July 29, 2014. The judgment convicted defendant, upon his plea of guilty, of sex trafficking. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Oliver ([appeal No. 2] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court